Title: To Thomas Jefferson from Mason Locke Weems, 1 February 1809
From: Weems, Mason Locke
To: Jefferson, Thomas


                  
                     Sir—
                     Navy Yard—Doctr. Ewells.Feby. 1. 1809
                  
                  The Multitude adore the rising sun.—for me, I honor the steps of his departure. my thoughts return with pleasure to the fields that were bright with his beams where the Olive gladdend in her labours and the Vine shook her green leaf with Joy to the fatting ray that filld her clusters with nectar. Self descending your Excellency sets in glory—and soon to rise in multiplied radiance on all the political Stars that are to shine by your absence.
                  I beg your Excellency’s acceptance of a copy of a New Work—The Private Life of the man whom, you, of all others most rever’d, and whom with such peculiar felicity you styled “Columbia’s First & Greatest Son.
                  This is the Seventh edition—10,000 copies have been sold—and some flattering things said—
                  But if, in perusing this private Life of Washington Your Excellency shoud be pleas’d to find that I have not, like some of his Eulogists, set him up as a Common Hero for military ambition to idolize & imitate—Nor an Aristocrat, like others, to mislead & enslave the Nation, but a pure Republican whom All our Youth shou’d know, that they may love & imitate his Virtues, and thereby immortalize “the last Republic now on earth”—I shall heartily thank you for a line or two in favor of it—as a School book
                  That from the top of your own heaven-kissing hill you may long long look around with a Parents Joy on the continuing Peace, Prosperity & Universal blessings of America, is the sincerest wish of your Excellency’s greatly oblig’d & most Aff. friend
                  
                     M. L. Weems
                     
                  
               